Title: From Thomas Jefferson to the Commissioners of the Federal District, 9 April 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia Apr. 9. 1792.
          
          In a former letter I inclosed you an idea of Mr. Lee’s for an immediate appropriation of a number of lots to raise a sum of money for erecting a national monument in the city of Washington. It was scarcely to be doubted but that you would avoid appropriations for matters of ornament till a sufficient sum should be secured out of the proceeds of your sales to accomplish the public buildings, bridges and other such objects as are essential. Mr. Ciracchi, the artist, who had proposed to execute the monument, has had hopes that a subscription set  on foot for that purpose, would have sufficed to effect it. That hope is now over, and he is about to return to Europe. He is unquestionably an artist of the first class. He has had the advantage of taking the model of the President’s person in plaister, equal to every wish in resemblence and spirit. It is pretty certain that the equestrian Statue of the President can never be executed, by an equal workman, who has had equal advantages, and the question is whether a prudent caution will permit you to enter into any engagement now, taking time enough before the term of payment to have accomplished the more material object of the public buildings &c. He says that to execute the equestrian statue, with the cost of the materials in marble, will be worth 20,000 guineas: that he would begin it on his return, if four or five years hence you can engage to pay him 20,000 dollars, and the same sum annually afterwards till the whole is paid, before which time the statue shall be ready. It is rather probable that within some time Congress would take it off your hands, in compliance with an antient vote of that body. The questions for your consideration are Whether, supposing no difficulty as to the means, you think such a work might be undertaken by you? Whether you can have so much confidence in the productiveness of your funds, as to engage for a residuum of this amount, all more necessary objects being first secured, and that this may be within the times before proposed? And in fine which will preponderate in your minds, the hazard of undertaking this now, or that of losing the aid of this artist?-The nature of this proposition will satisfy you that it has not been communicated to the President, and of course would not be unless a previous acceptance on your part should render it necessary to obtain his sanction. Your answer is necessary for the satisfaction of Mr. Ciracchi, at whose instance I submit the proposal to you, and who I believe will only wait here the return of that answer. I have the honour to be with the most perfect esteem Gentlemen your most obedient & most humble servt,
          
            Th: Jefferson
          
        